Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16080692 application filed 08/29/2018.
The preliminary amendment filed 08/29/2018 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19,20,21,22,23-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim(s) 19 has the phrase, “the moisture content of the second gas," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 20 has the phrase, “the content of inert gas in the second gas," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 21 has the phrase, “the partial pressure of the gas," (first instance) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 21 has the phrase, “the first gas," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there is insufficient antecedent basis for this phrase in the claim.


Particularly, there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 26 has the phrase, “the gas," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear which of previous gases is being referred too. 

Claim(s) 26 has the phrase, “the dehydrating equipment," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 26 has the phrase, “the paraffin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there is insufficient antecedent basis for this phrase in the claim.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 18, 21, 23, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-285897 (herein known as FUNABASHI).

With regard to claim 1, FUNABASHI teaches a module for gas separation having, especially at abstract
a gas separation membrane 2 disposed in the interior of an exterior body (as depicted for 1), especially at fig 1, para 10
wherein the module has a first space enclosed by the outer side of the gas separation membrane (as depicted), especially at figs 1,2, para 10
the exterior body and a second space on the inner side of the gas separation membrane (as depicted), especially at figs 1,2, para 10

the first space is filled with an absorbing solution of water, especially at figs 1,2, abstract, para 10

With regard to claim 18, FUNABASHI teaches 
considering that atmospheric pressure at sea level is 0.1 MPaG, it is considered implicit that at least at some point pressure would be within the claimed range

With regard to claim 21, FUNABASHI teaches a gas separation method in which a module for "CO2" (gas) separation according to claim 1 is used to separate a gas to be separated from a "flue" (mixed) gas, especially at para 106,111,123
the method being carried out under conditions in which the partial pressure of the gas to be separated "14%" in the first gas is higher than the partial pressure of "no trace" the gas to be separated in the second gas, especially at para 106,111,123

With regard to claim 23, FUNABASHI teaches 
wherein the first gas is carbon dioxide, especially at para 106,111,123

With regard to claim 24, FUNABASHI teaches 
wherein the first gas is carbon dioxide, especially at para 106,111,123

With regard to claim 25, FUNABASHI teaches 



Claim(s) 1, 2, 3, 5, 6, 7, 9, 10, 16, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 20160016111 (herein known as SIRKAR).

With regard to claim 1, SIRKAR teaches a module for gas separation having, especially at abstract
a gas separation membrane disposed in the interior of "Shell" (an exterior body), especially at abstract, fig 2
wherein the module has a "ABSORBENT LIQUID" (first space) enclosed by the outer side of the gas separation membrane, especially at abstract, fig 2,7
the exterior body and "GAS" (a second space) on the inner side of the gas separation membrane, especially at abstract, fig 2,7
the first space and second space being separated by the gas separation membrane and exterior body, especially at abstract, fig 2,7
the first space is filled with an absorbing solution of liquid, especially at abstract, fig 2,7

With regard to claim 2, SIRKAR teaches
wherein the gas separation membrane is a hollow fiber membrane having a porous hollow fiber support and a gas separation active layer situated on the surface of the hollow fiber support, especially at abstract, fig 2,7, para 98,99

With regard to claim 3, SIRKAR teaches
wherein the exterior body has a "Port for introducing" (supply port) and "Port for Discharging" (a discharge port) for "CO2" a first gas that passes through the first space, especially at abstract, fig 2,7, para 77,80
a supply port at 14 and a discharge port at 16 for "N2" (a second gas) that passes through the second space, especially at abstract, fig 2,7, para 77,80

With regard to claim 5, SIRKAR teaches
wherein the hollow fiber membrane is a composite hollow fiber membrane having a porous hollow fiber support and a gas separation active layer situated on the surface of the hollow fiber support, especially at abstract, fig 2,7, para 98,99

With regard to claim 6, SIRKAR teaches
wherein the "Feed gas" first gas is a mixed gas including the gas component to be separated, especially at abstract, fig 2,3,7, para 77,80,140,141
the "Sweep" second gas is a feed gas that is to recover the separated gas, especially at abstract, fig 2,3,7, para 77,80,140,141

With regard to claim 7, SIRKAR teaches
wherein moisture is present in the second space, especially at abstract, fig 2,3,7, para 77,80,140,141,155


wherein the discharge port and supply port for the first gas are connected, especially at abstract, fig 2,7, para 77,80

With regard to claim 10, SIRKAR teaches
wherein the absorbing solution circulates through the discharge port and supply port, especially at abstract, fig 2,7, para 77,80

With regard to claim 16, SIRKAR teaches
wherein the percentage of the first space occupied by the absorbing solution is within the claimed range, especially at abstract, fig 2,3,7,8, para 77,80,140,141,172,74

With regard to claim 18, SIRKAR teaches
wherein the pressure conditions in the first space are within the claimed range, especially at abstract, fig 2,3,7,8, para 77,80,140,141,172,74,185

With regard to claim 19, SIRKAR teaches
wherein the moisture content of the second gas is within the claimed range, especially at abstract, fig 2,3,7,8, para 77,80,140,141,172,74,185,86

With regard to claim 20, SIRKAR teaches
wherein the content of "N2" inert gas in the second gas within the claimed range, especially at abstract, fig 2,3,7,8, para 77,80,140,141,172,74,185,121

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160016111 (herein known as SIRKAR) in view of US 3041302 (herein known as LEUTNER).

With regard to claim 14, SIRKAR teaches
 which has "Potting" partitions that adhesively anchor both ends of the hollow fiber membrane to the exterior body while separating the first space and the second space, especially at abstract, fig 2,3,7,8, para 77,80,140,141,172
 the partitions being made of an epoxy resin, which is implicitly cured, especially at abstract, fig 2,3,7,8, para 77,80,140,141,172
 SIRKAR does not specifically teach potting of epoxy resin with acid anhydride 
But, LEUTNER teaches potting of epoxy resin with acid anhydride, especially at c2ln60-70 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine SIRKAR with potting of epoxy resin with acid anhydride of LEUTNER as a 

Allowable Subject Matter
Claim(s) 4,8,11,12,13,15,17,28,29,30,31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776